Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7 and 16-18 have been canceled. Claims 1-6 and 8-15 are pending. Claims 1-6 and 8-15 have been examined. Claims 1-6 and 8-15 have been rejected. 

Response to Arguments
Applicant's arguments, see pp. 8-9, filed 10/10/2022 regarding claim 1 have been fully considered but they are not persuasive. 
The Applicant argues that reference Miotto et al. does not teach “training the encoder and the decoder to learn the latent space by minimizing the reconstruction loss and using a regularization effect to force clinically similar inputs to be close together in the latent space,” with emphasis on text in boldface. The Examiner respectfully disagrees. Miotto, on p. 2 ¶ 2-6, teaches as shown in Fig. 1 a high-level conceptual framework to derive representation in a deep learning architecture comprising optimization of received input data using denoising autoencoders that are trained. The denoising autoencoders as described in p. 2 ¶ 3 was used to process in an unsupervised manner that captured stable structures and regular patterns in the data, which, grouped together, compose the deep patient representation. The teaching of a process of grouping data with regular patterns together reads onto “a regularization effect to force clinically similar inputs to be close together” as recited in the limitation. Claim 1, hence, remains rejected.
The Applicant argues that claims 8 and 10 are patentable for reciting similar features in claim 1 for the same reasons. Claims 8 and 10, therefore, remain rejected.

Other claims argued patentable for depending on claims 1, 8, and 10 respectively, see p. 10 ¶ 1-2, also remain rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miotto et al. (Deep Patient: An Unsupervised Representation to Predict the Future of Patients from the Electronic Health Records), an NPL submitted by the Applicant in an IDS.

As per claim 1, Miotto teaches a method for training a probabilistic encoder-decoder having a latent space, the method comprising:
extracting different types of medical data for a group of individuals (p. 2 ¶ 5; Miotto teaches extracting Electronic Health Records, EHRs, for data according to patients);
creating a data matrix X including the extracted medical data, wherein each row of the data matrix X includes data for one of the group of individuals (p. 2 ¶ 5; Miotto teaches deriving extracted data into vectors, each of which represents data for a patient; these vectors form a data matrix corresponding to data matrix X as recited in the claim; as described in ¶ 6-8, Miotto teaches taking input vectors x to perform transformation in eq. (1) using coefficient matrix W’; multiplication of vectors x by coefficient matrix W’ indicates that input vectors x is a matrix);
creating condition matrix C including features to define a clinical condition, wherein each row of the condition matrix C includes the condition data for one of the group of individuals (p. 2 ¶ 3, p. 3 Fig. 1C; Miotto teaches using a set of features to represent patients as illustrated in Fig. 1C; this set of features corresponds to condition matrix C as recited in this limitation, see the instant application specification ¶ 0033); and
training the encoder and the decoder to learn the latent space by minimizing the reconstruction loss and using a regularization effect to force clinically similar inputs to be close together in the latent space (p. 2 ¶ 3, 6-9, p. 7 last paragraph; Miotto teaches training encoder and decoder to learn and group data with regular patterns together in the latent space with minimizing difference between x and z; this teaching reads onto this limitation).

As per claim 5, Miotto teaches the method of claim 1, wherein the different types of medical data include at least two of imaging data, clinical test data, genomics data, text formatted data (p. 4 ¶ 5), and electronic medical records data (p. 1 ¶ 2).

As per claim 6, Miotto teaches the method of claim 1, wherein the probabilistic encoder and the probabilistic decoder are implemented using neural networks (p. 3 Fig. 2, p. 5 ¶ 5; Miotto teaches using probabilistic Gaussian distribution model for the encoder and decoder being implemented using neural networks).

As per claim 8, Miotto teaches a method for generating clinically similar synthetic cases to an existing case using a probabilistic encoder-decoder having a latent space, the method comprising:
inputting data x0, x1... xn, for a plurality of cases and a condition c into the probabilistic encoder to produce a corresponding plurality of samples z0, z1, ... zn in a latent space (p. 2 ¶ 5; Miotto teaches deriving extracted data into vectors, each of which represents data for a patient; these vectors form a data matrix corresponding to data matrix X as recited in the claim; as described in ¶ 6-8, Miotto teaches taking input vectors x to perform transformation in eq. (1) using coefficient matrix W’; multiplication of vectors x by coefficient matrix W’ indicates that input vectors x is a matrix; p. 2 ¶ 3, p. 3 Fig. 1C; Miotto teaches using a set of features to represent patients as illustrated in Fig. 1C; this set of features corresponds to condition matrix C as recited in this claim, see the instant application specification ¶ 0033; );
generating m random samples around the sample z0; (p. 2 ¶ 7-9; Miotto teaches generating an output z corresponding to a feature from input x, this input x is m samples randomly chosen around the sample z0) and
inputting the m samples around the sample z0 into the probabilistic encoder to produce m synthetic cases (p. 2 ¶ 7-9; Miotto teaches generating an output z corresponding to a feature from input x, this input x is randomly chosen; output z corresponds to m synthetic cases),
wherein the probabilistic encoder-decoder having a latent space, is trained to produce the latent space by minimizing the reconstruction loss and using a regularization effect to force clinically similar inputs to be close together in the latent space (p. 2 ¶ 3, 6-9, p. 7 last paragraph; Miotto teaches training encoder and decoder to learn and group data with regular patterns together in the latent space with minimizing difference between x and z; this teaching reads onto this limitation).

As per claim 10, a non-transitory machine-readable storage medium encoded with instructions for training a probabilistic encoder-decoder having a latent space (p. 10 ¶ 5; Miotto teaches using a neural network to implement a probabilistic encoder-decoder; a neural network means computers comprising non-transitory machine-readable storage medium encoded with instructions), comprising (the limitations below have already been discussed in claim 1; they are, hence, rejected for the same reasons):
instructions for extracting different types of medical data for a group of individuals;
instructions for creating a data matrix X including the extracted medical data, wherein each row of the data matrix X includes data for one of the group of individuals;
instructions for creating condition matrix C including features to define a clinical condition,
wherein each row of the condition matrix C includes the condition data for one of the group of individuals; and
instructions for training the encoder and the decoder to learn the latent space by minimizing
the reconstruction loss and using a regularization effect to force clinically similar inputs to be close together in the latent space.

As per claim 14, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. as applied to claims 1, 8, and 10 above, and further in view of Tonnaer (Active Learning in VAE Latent Space, Technische Universiteit Einhdoven University of Technology, Aug. 2017).

As per claim 2, Miotto teaches the method of claim 1, wherein the encoder function is modeled using a multivariate Gaussian distribution of the conditional mean and condition variance of the latent space variables (p. 5 ¶ 4-5, p. 8 ¶ 3; Miotto teaches an encoder with activation functions and modeling using Gaussian distribution with high-dimensional input vectors; Gaussian distribution modeling with high-dimensional input vectors is a multivariate Gaussian distribution).
Miotto does not teach:
a multivariate Gaussian distribution of the conditional mean and condition variance.
However, Tonnaer teaches:
a multivariate Gaussian distribution of the conditional mean and condition variance (p. 11 ¶ 3-6, p. 13 section Training the Variational Autoencoder ¶ 1, Fig. 2.3; Tonnaer teaches variational autoencoder, VAE, having latent space where input values x is generated from conditional distribution and where the encoder and decoder are probabilistic, which is a multivariate Gaussian distribution; these teachings read onto this limitation according to the instant application’s specification ¶ 0031, 0034).
Miotto and Tonnaer are analogous art because they are in the same field of data encoding and decoding in a latent space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miotto and Tonnaer. One of ordinary skill in the art would have been motivated to make such a combination because Tonnaer’s teachings would have improved active learning strategies for classification of data in latent space that is densely populated by the data (Tonnaer, p. 1 last paragraph – p.2 ¶ 1).

As per claim 3, Miotto and Tonnaer in combination teach the method of claim 2, wherein using a regularization effect to force clinically similar inputs to be close together in a latent space Tonnaer further teaches includes minimizing the Kullback-Leibler divergence between the encoder function modeled using a multivariate Gaussian distribution and the conditional mean and condition variance of the latent space variables (p. 11 ¶ 3-6, p. 12 ¶ 1-3, p. 13 section Training the Variational Autoencoder ¶ 1; Tonnaer teaches minimizing he Kullback-Leibler divergence between the encoder function modeled using a multivariate Gaussian distribution and the conditional mean and condition variance of the latent space variables).

As per claim 9, Miotto teaches the method of claim 8, wherein the randomly generated samples 
Miotto does not teach:
the randomly generated samples are within a predetermined Euclidian distance of the sample z0.
However, Tonnaer teaches:
the randomly generated samples are within a predetermined Euclidian distance of the sample z0. (p. 18 ¶ 2-10).
Miotto and Tonnaer are analogous art because they are in the same field of data encoding and decoding in a latent space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miotto and Tonnaer. One of ordinary skill in the art would have been motivated to make such a combination because Tonnaer’s teachings would have improved active learning strategies for classification of data in latent space that is densely populated by the data (Tonnaer, p. 1 last paragraph – p.2 ¶ 1).

As per claim 11, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. as applied to claims 1 and 10 above, and further in view of Bettencourt et al. (Variational Inference for Bayesian Neural Networks, University of Toronto, Oct. 6, 2017).

As per claim 4, Miotto teaches the method of claim 1, wherein training the encoder and the decoder to learn the latent space.
Miotto does not teach: 
Includes using a stochastic gradient variational Bayes technique.
However, Bettencourt teaches:
Includes using a stochastic gradient variational Bayes technique (p. 42 second bullet, p. 47 last bullet, p. 55 all paragraphs; Bettencourt teaches the encoder and the decoder Includes using a stochastic gradient variational Bayes technique).
Miotto and Bettencourt are analogous art because they are in the same field of data encoding and decoding in a latent space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miotto and Bettencourt. One of ordinary skill in the art would have been motivated to make such a combination because Bettencourt’s teachings would have reformulated an objective function for optimization into a convenient choice that is easy to optimize (Bettencourt, p. 43 1st bullet).

As per claim 13, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

                                                                                                                                                                                      /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148